Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claim 17 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species VI, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 12, 2020 and elected Species I drawn to Figure 1. Claims 5 and 31-37 are found to be drawn to Figure 6 (the non-elected Species VI, as stated within the applicant’s remarks submitted on August 24, 2021) therefore claims 5 and 31-37 are withdrawn from further consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 recites the limitation "said first planar portion" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claims 17 recites the limitation "the same longitudinal point" in line 12.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(d) the invention was first patented or caused to be patented, or was the subject of an inventor’s certificate, by the applicant or his legal representatives or assigns in a foreign country prior to the date of the application for patent in this country on an application for patent or inventor’s certificate filed more than twelve months before the filing of the application in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an 

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 2, 6, 7, 9, 10 and 16 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Pettibon 2002/0151833. Pettibon discloses a securing system for engaging with a storage structure having a closable member and an adjacent wall thereto, said securing system comprising: a securing device (14) for securing portable objects, said securing device having at least one 5closed loop (40); and b. an anchor device operable to be engaged with said securing device, said anchor device comprising: i. a restraining portion (upward extending end of 62) for engaging said closed loop of said securing device, and ii. an anchor portion ( 56, 58, and part of 62 which is opposite and parallel to 56) fixed to said restraining portion, said anchor portion comprising 10at least one anchor bar having a first portion (part of 62 which is opposite to and parallel to 56) to which said restraining portion is attached a second  portion  by enclosing the restraining portion within said 20closed loop; the securing system of Claim 6, further comprising a securing device having at least one closed loop for engaging with said .
[AltContent: arrow][AltContent: arrow][AltContent: textbox (restraining portion
closed loop)][AltContent: arrow][AltContent: arrow][AltContent: textbox (3rd portion/section
2nd portion/section
3rd portion)][AltContent: arrow]                 
    PNG
    media_image1.png
    844
    504
    media_image1.png
    Greyscale

6, 9, 10, and 16 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Finstad 8,899,892. The applicant is reminded that the an open top cargo area of a vehicle or trailer having an articulating member and a wall of said open-top cargo area and a device having a closed loop is not positively claimed therefore the prior art only need to be capable of performing the functions related to the an open top cargo area of a vehicle or trailer having an articulating member and a wall of said open-top cargo area and a device having a closed loop. Finstad discloses a securing system including an anchoring device for engaging with an 10open-top cargo area of a vehicle or trailer having an articulating member and an adjacent wall thereto, said anchoring device comprising: a. an anchoring portion having at least one anchoring member, said at least one anchoring member comprising a first section (4), a second section continuous with said first section, and a third section continuous with said second section (7), wherein said second section is 15substantially perpendicular to said first section and said third section (10) is substantially perpendicular with said second section, said first section and said third section are substantially parallel but extend from the second section in opposite directions, and said at least one anchoring member has a shape corresponding to an interface between said articulating member and said wall of said open-top cargo area; and 20b. a restraining portion (13) fixed to said first section of said anchoring member for restraining a device having a closed loop by enclosing restraining portion (13, see column 3, lines 6-8, which teaches that 13 can be shaped for a specific item that is meant to be constrained, therefore a closed loop can be placed on the outside of element 13 to enclose the restraining the portion 13 meeting the claimed invention);  the .

    PNG
    media_image2.png
    488
    705
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6, 7, 9, 10, and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dancyger D464,794 in view of Finstad 8,899,892, as discussed above, in view of Schwarz 4,676,080. Dancyger discloses a restraining portion, an anchor portion comprising at least one anchor bar having a first portion/section, a second portion/section, a third portion/section (see figure below), the anchor portion is an approximate L-shape; the second section is substantially perpendicular to the first section and the third second is substantially perpendicular with the second section, the first section and the third section are substantially parallel but extend from the second section opposite directions. Dancyger discloses all of the limitations of the claimed invention a storage structure is an open-top cargo area of a vehicle or trailer, said closable member or articulating member is a gate of said storage structure, and the . 


[AltContent: textbox (restraining portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st section/portion)][AltContent: textbox (2nd  section/ portion)][AltContent: arrow][AltContent: textbox (1st section/ portion)][AltContent: arrow][AltContent: textbox (2nd section/portion)][AltContent: textbox (3rd section/portion)][AltContent: arrow][AltContent: textbox (3rd section/portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (anchor portion)]                           
    PNG
    media_image3.png
    513
    434
    media_image3.png
    Greyscale

Finstad teaches that it is known to have a restraining portion (13, see column 3, lines 6-8, which teaches that 13 can be shaped for a specific item that is meant to be constrained, therefore a closed loop can be placed on the outside of element 13 to enclose the restraining the portion 13 meeting the claimed invention), an anchor portion (4, 7, 10) comprising at least one anchor bar having a first portion/section (4), a second 

    PNG
    media_image2.png
    488
    705
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dancyger to have the anchoring portion including first, second, and third portion/sections being capable of being received by a storage structure including an articulating member and adjacent wall; the at least one anchoring member has a shape corresponding to an interface between said articulating member and said wall of said open-top cargo area as taught by Finstad for the purpose of providing a better means of restraining a device within a cargo bed of a pick-up truck. Dancyger in view of Finstad discloses all of the limitations of the claimed invention except for the securing device having at least one closed loop for engaging 

    PNG
    media_image4.png
    463
    593
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dancyger in view of Finstad to have included the securing device having at least one closed loop that is engaged by the restraining portion and to thread the restraining/anchoring portion through the closed loop as taught by Schwarz for the purpose of providing a means to prevent theft of a device being secured and a means to hold a device in place within the cargo bed. Dancyger in view of Finstad in view of Schwarz when modified discloses/teaches a 20securing system for engaging with a storage structure having a closable member and . 
Claims 1-3, 6, 7, 9, 10, and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dancyger D464,794, as discussed above, in view of Finstad 8,899,892, as discussed above, in view of Bentley 5,690,042. Dancyger discloses a restraining portion, an anchor portion comprising at least one anchor bar having a first . 


    PNG
    media_image2.png
    488
    705
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dancyger to have the anchoring portion including first, second, and third portion/sections being capable of being received by a storage structure including an articulating member and adjacent wall and the at least one anchoring member has a shape corresponding to an interface between said articulating member and said wall of said open-top cargo area as taught by Finstad for the purpose of providing a better means of restraining a device within a cargo bed of a pick-up truck. Dancyger in view of Finstad discloses all of the limitations of the claimed invention except for the securing device having at least one closed loop for engaging with said restraining portion. Bentley discloses that it is known to have a securing device (30) having at least one closed loop (32) for engaging with said restraining portion (101), wherein a distal end of said 25restraining portion has a shape for preventing said closed loop of said securing device from being removed from said distal end of said restraining portion; a securing device having at least one closed loop (30) for engaging with said restraining portion, wherein said restraining and anchoring portion (101); the securing device having at least one closed loop (32) that is engaged 

    PNG
    media_image5.png
    191
    306
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dancyger in view of Finstad to have included the securing device having at least one closed loop that is engaged by the restraining portion and to thread the restraining/anchoring portion through the closed loop as taught by Bentley for the purpose of providing a means to prevent theft of a device being secured and a means to hold a device in place within the cargo bed. Dancyger in view of Finstad in view of Bentley when modified discloses/teaches a 20securing system for engaging with a storage structure having a closable member and an adjacent wall thereto, said securing system comprising: a securing device for securing portable objects, said securing device having at least one 5closed loop; and b. an anchor device operable to be engaged with said securing device, said anchor device comprising: i. a restraining portion for engaging said closed loop of said securing device, and ii. an anchor portion fixed to said restraining portion, said anchor portion comprising: 1. at least one anchor bar having a first portion to which said restraining .

Response to Arguments
Applicant's arguments filed August 24, 2021 have been fully considered but they are not persuasive.
	In response to applicant’s arguments regarding, 
Applicant traverses the rejections of Claims 5 and 31-37 under 35 U.S.C. § 112 as 
introducing new matter. 
The application as originally filed fully supports the claim limitations to a "restraining 
portion ha[ving] at least one linear dimension that is greater than the internal diameter of the [a]15 closed loop, such that said closed loop cannot be passed over said linear dimension of said  restraining portion". As an example taken from the drawings of the present application, and without limiting the scope of the pending claims, FIG. 6 of the present application and the corresponding description thereof discloses a restraining Serial No. 16/405,341 7 Attorney Ref. No.: 13096.01.USU02of any practical size" (emphasis added). Cross bar 602A is further discussed in paragraph [0073] of the originally filed application. 

are traversed as follows. The specification does support the claim limitations to “a restraining portion having at least one linear dimension that is greater than the internal diameter of the15 closed loop, such that said closed loop cannot be passed over said linear dimension of said  restraining portion” however as pointed out or clarified by the applicant the limitations are drawn to Figure 6 which is a non-elected species VI as  Applicant timely traversed the restriction (election) requirement in the reply filed on June 12, 2020 therefore claims 5 and 31-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species. 
In response to applicant’s arguments which state, 
Cleary, Finstad fails to discloses or suggest "a restraining portion fixed to said first section of said anchoring member operable to restrain a device having a closed loop by encircling the restraining10 portion within said closed loop", as recited in Claim 6. Finstad does not disclose any structure operable to restrain a closed loop structure by encircling such structure. Finstad only discloses a box for restraining cargo. For at least the preceding reasons, the rejections of Claims 6, 9, 10, and  16 under 35 U.S.C. @ 102 should be withdrawn. 

are traversed as follows. The applicant is directed to column 3, lines 6-8 of Finstad which state and teach that the restraining portion (13) of Finstad “can be shaped for a .
In response to applicant's argument that Dancyger in view of Finstad and Schwarz can not be modified to drastically alter the design disclosed by Dancyger, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's argument that Finstad is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case,  Finstad is reasonably pertinent to the applicant’s particular problem of providing a device which restrains or secures objects such as large equipment or tools in a truck . 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant's argument that Dancyger can not be used as a securing system, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art discloses conventional securing systems including anchoring portions and restraining portions.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY T WOOD/           Primary Examiner, Art Unit 3631